Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 07/21/2021.  Claims 13 and 20 are canceled, and Claims 1-12, 14-19, and 21-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-2, 4-12, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2008/0235335) in view of Hardy et al. (US 2009/0144655) in view of Gruber et al. (US 2012/0311585) and further in view of Junqua et al. (US 2013/0179472).

Claim 1. Hintermeister discloses a method comprising:
acquiring a received reminder (re-prime) message ([0026];
identifying that the received reminder message is a common reminder message (normal) according to a display mode configured for the received reminder message ([0027], fig. 3ab); and
Normal region) (figs. 3a,b);
displaying the prioritized reminder message in a first display area in the reminder message display page, the first display area and the second display area being respectively located at different positions in the reminder message display page (Urgent and Normal region) (figs. 3a,b), and the first display area including a plurality of prioritized reminder messages (subject: Planned Network outage; from 07/22/2006: Need your help on this Iraq thing) (figs. 3a,b) [Wherein the claimed feature is not specifically defined what detailed information consists of; therefore, the subject line is interpreted as detailed information].
Hintermeister does not explicitly disclose switching the common reminder message into a prioritized reminder message before a deadline corresponding to the common reminder message, when the common reminder message is of a task type; the second display area including a plurality of common reminder messages; wherein an entire content of any prioritized reminder message is directly displayed in the first display area without further entering a respective detail page.
However, Hardy discloses switching the common reminder message into a prioritized reminder message ([0078], [0084]); the second display area including a plurality of common reminder messages (item 304, fig. 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hintermeister. One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task in case these messages pushed out of display region.
However, Gruber discloses prioritized reminder message before a deadline corresponding to the common reminder message, ([0127], fig. 6) [wherein section 610 shows a plurality of tasks/appts Hintermeister. One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.
However, Junqua discloses wherein an entire content of any prioritized reminder message is directly displayed in the first display area without further entering a respective detail page 
([0189]-[0190], [0108]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hintermeister. One would have been motivated to do so in order to improve task management services and enjoy a variety of tasks and events in a natural and non-intrusive manner.

Claim 2. Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hintermeister further discloses comprising: displaying a first identifier corresponding to a pin-to-top mode in a display range of the prioritized reminder message; and displaying a second identifier corresponding to the common mode in a display range of the common reminder message, the first identifier being different from the second identifier (figs. 3,ab). 

Claim 4. Hintermeister Hardy Gruber and Junqua disclose the method of claim 2, Gruber further discloses comprising: switching the prioritized reminder message to the common reminder message according to a received trigger operation for the first identifier ([0140]-[0141]). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Hintermeister Hardy Gruber and Junqua disclose the method of claim 2, Gruber further discloses comprising: switching the common reminder message to the prioritized reminder message according to a received trigger operation for the second identifier ([0140]-[0141]). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 6. Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hintermeister further discloses wherein when the reminder message display page is in a list form, the first display area is located at a top of the list, and the second display area is located below the first display area (figs. 3a,b).

Claim 7. Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hintermeister further discloses wherein the display mode is configured by a sender or a receiver of the received reminder message ([0029]). 

Claim 8. Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hintermeister further discloses comprising displaying a detail of the prioritized reminder message (date, time, size and subject fig. 3b). 

Claim 9. Hintermeister Hardy Gruber and Junqua disclose the method of claim 8, Hintermeister further discloses wherein: displaying the detail of the prioritized reminder message comprises displaying task information of the prioritized reminder message (Planned network outage, fig. 3b).

Claim 10. Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hardy further discloses comprising displaying a thumbnail of the common reminder message (fig.5 item 304). One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task in case these messages pushed out of display region.

Claim 11. Hintermeister Hardy Gruber and Junqua disclose the method of claim 10, Hardy further discloses wherein displaying the thumbnail of the common reminder message comprises hiding the task information of the common reminder message ([0097]). One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task in case these messages pushed out of display region.

Claim 12. Hintermeister Hardy Gruber and Junqua disclose the method of claim 11, Hardy further discloses comprising: determining that the common reminder message is triggered; and displaying the task information of the common reminder message in a corresponding detail page (the user can highlight the message of interest and depress the thumbwheel 310 to access a menu (not shown) that provides several options for processing the message, such as reply, delete, store, and the like as is commonly known by those skilled in the art) ([0066]). One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task in case these messages pushed out of display region.

Hintermeister Hardy Gruber and Junqua disclose the method of claim 1, Hintermeister further discloses comprising: arranging the plurality of prioritized reminder messages displayed according to a corresponding receiving time sequence (fig. 3b).

Claim 21 represents the computer readable media of claim 1 and is rejected along the same rationale.

Claim 22. Hintermeister Hardy Gruber and Junqua disclose the one or more computer readable media of claim 21, Hardy further discloses comprising displaying a thumbnail of the respective common reminder message (fig.5 item 304). One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task in case these messages pushed out of display region.

5.	Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (US 2008/0235335) in view of Hardy et al. (US 2009/0144655) in view of Gruber et al. (US 2012/0311585) in view of Junqua et al. (US 2013/0179472) and further in view of Satterfield et al. (US 7,472,357).

Claim 3. Hintermeister Hardy Gruber and Junqua disclose the method of claim 2, but fail to explicitly disclose wherein: the first identifier comprises a pushpin icon in a pinned state; and the second identifier comprises a pushpin icon in a non-pinned state.
However, Satterfield discloses the first identifier comprises a pushpin icon in a pinned state; and the second identifier comprises a pushpin icon in a non-pinned state (col. 7, lines 42-50 and Hintermeister. One would have been motivated to do so in order to allow user to provide a user friendly reminder of important task.

6.	Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. (US 2009/0144655) in view of Gruber (US 2012/0311585) and further in view of Junqua et al. (US 2013/0179472).

Claim 15. Hardy discloses a method comprising:
displaying a reminder message creation page that includes a mode switching identifier (figs. 7,8);
configuring a common reminder message generated in the reminder message creation page to be in a common mode according to a trigger operation for the mode switching identifier ([0078], fig 8) the common reminder message being of a task type having a deadline ([0087]); and
sending the common reminder message to a target object ([0019],[0027]) wherein the common reminder message is automatically switched to a prioritized reminder message ([0078],[0084]) and wherein sending the common reminder message to the target object comprises enabling the target object to directly display information of the prioritized reminder message in a first display area in a reminder message display page of the target object (Re: Marketing Meeting; RE: Product discussion) (item 302 fig. 9) [Wherein the claimed feature is 
Hardy does not explicitly disclose prioritized reminder message before the deadline corresponding to the common reminder message; display an entire content of the prioritized reminder message in a first display area in a reminder message display page of the target object.
However, Gruber discloses prioritized reminder message before the deadline corresponding to the common reminder message ([0127], fig. 6) [wherein section 610 shows a plurality of tasks/appts before a deadline which is less than preset time length]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hardy. One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.
However, Junqua discloses display an entire content of the prioritized reminder message in a first display area in a reminder message display page of the target object 
([0189]-[0190], [0108]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hardy. One would have been motivated to do so in order to improve task management services and enjoy a variety of tasks and events in a natural and non-intrusive manner.

Claim 16. Hardy Gruber and Junqua disclose the method of claim 15, Hardy further discloses wherein the first display area in the reminder message display page of the target object comprises a plurality of prioritized reminder messages (fig. 5).

Hardy Gruber and Junqua disclose the method of claim 16, Hardy further discloses wherein the second display area is different from the first display area (fig. 3).

Claim 18. Hardy Gruber and Junqua disclose the method of claim 15, Gruber further discloses comprising: 
when the reminder message creation page comprises a task start identifier, configuring the common reminder message as the task type according to a trigger operation for the task start identifier ([0127]); displaying a pre-hidden task configuration option for the common reminder message near the task start identifier ([0129], fig. 6); and configuring task information of the common reminder message according to a received configuration operation for the task configuration option ([0124]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Hardy. One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Claim 19. Hardy Gruber and Junqua disclose the method of claim 18, Gruber further discloses wherein the task information comprises at least one of the following: the deadline; and a task reminding moment before the deadline (fig. 6). One would have been motivated to do so in order to provide user intelligent reminders and tasks in electronic to-do lists.

Response to Arguments
7.	Applicant's arguments filed 07/21/2021 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171